DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to Applicant’s Amendment filed on 6/06/2022. The amendment filed 6/06/2022 has been entered. Applicant had amended claims 1-3, 8-13, 15, and 17-20. Applicant has not added any new claims.
Claims 1-20 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 9, filed 6/06/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C 103 rejections of claims 1-20 have been withdrawn.  

Allowable Subject Matter
Claims 1-20 are allowed over the prior art made of record.

Reason for Allowance
The following is an examiner’s statement for reasons for allowance:
Claims 1-20 are allowable over the prior art of record. In view of the amendment filed, updated search and further consideration, claims 1-20 are allowed, as the prior art fails to disclose the features in a particular manner as claimed. 
The claimed invention is directed to categorical data transformation and clustering techniques and system for machine learning. Brueckner (US 10318882 B2) generally teaches receiving a categorical variable that has a number of classes that are non-numerical, converting the categorical data into numerical data, and generating data having a plurality of latent classes. However, Brueckner does not expressly teach generating a first and second set of training data responsive to the categorical data being less than or greater than a threshold number, as recited in independent claims 1, 12, and 18.
Anderson (US 20090234683 A1) generally teaches clustering categorical data where the number of clusters is smaller than the number of classes, processing the generated data, and outputting a result. However, Anderson does not expressly teach, responsive to determining that the number of classes in a first said categorical variable is less than a threshold number, generate a first set of training data by converting the categorical variable into numerical data, as recited in independent claims 1, 12, and 18.
Sowani (US 10240046895 A1) generally teaches receiving categorical data, determining that the number of classes is greater than a predetermined threshold number, converting the categorical variable into numerical data as vector representations, and generating data by clustering. However, Sowani does not expressly teach, responsive to determining that the number of classes in a second said categorical variable is greater than a threshold number, generate a second set of training data by converting the second categorical variable into numerical data as a vector, as recited in independent claims 1, 12, and 18.  
The cited prior art of Brueckner, Anderson, and Sowani when considered individually or in combination does not teach the claimed invention as recited in independent claims 1, 12, and 18. Thus, the reasons for allowance are, responsive to determining that the number of classes in a first said categorical variable is less than a number, generate a first set of training data by converting the categorical variable into numerical data, and responsive to determining that the number of classes in a second said categorical variable is greater than the number, generate a second set of training data by converting the second categorical variable into numerical data as a vector.

The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

An updated search was conducted and no prior art before the effective filing date of the claimed invention anticipates or renders obvious the disclosed invention.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168        

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168